s.




                                                      10 -ISr16


                                                         'iO.iAed/^
                         ''/c£Ad</Vlii
                                                    •AU-jAj&Mh

                                                       jAUmIa1
-Al/e J^e/i£//t/J_ ^0-
-d/hyse^-S^S'




                                               -X
                                              '3
                                              -H         S!       CO
                                                        jb        >
                                          n
                                                        q jg
                                         r»l
                                                        3 pg
                                                              '   3>
                                                       V
                                         *-
                                                       en
                                                                       "
4 i. X \ \ V




       r-J
 p     4X
        -*


 Q
 l^-
 S     h
 X

       -t*



 0



               (p
               CP

               li
               B
               m
               o
               e!
               (Q
               r-




<o